Order, Supreme Court, Bronx County (Mark Friedlander, J.), entered July 30, 2010, which denied the petition seeking to annul a determination of respondent Division of Housing and Community Renewal (DHCR), dated January 15, 2010, denying petitioner tenant’s petition for administrative review of the denial of his rent overcharge complaint on the basis that the owner of the building had failed to file a registration for the subject apartment, and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
DHCR properly determined that petitioner’s apartment was correctly registered, and thus, that there was no rent overcharge. This finding had a rational basis in the record and was not arbitrary and capricious or an abuse of discretion (see CPLR 7803 [3]; Matter of Hicks v New York State Div. of Hous. & Community Renewal, 75 AD3d 127 [2010]). The records of DHCR and the owner explained the minor discrepancy in the designation of petitioner’s apartment.
DHCR was not required to provide the administrative “return” to petitioner (White v Joy, 95 AD2d 757 [1983]). In any event, the return was available for petitioner’s inspection (id.).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Gonzalez, P.J., Tom, Friedman, Catterson and Richter, JJ.
Motion to strike brief denied.